F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          AUG 30 2000
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    RAUL GOMEZ,

                 Plaintiff-Appellant,

    v.                                             Nos. 00-2056 & 00-2057
                                                (D.C. Nos. CIV-97-348-JHG &
    ALLIEDSIGNAL, INC., also known                    CIV-96-123-JHG)
    as AlliedSignal Technical Services                    (D. N.M.)
    Corporation; BENJAMIN M.
    BOYKIN, Site Manager; JAMES E.
    MAGER, Asst. Site Manager,

                 Defendants-Appellees.


                             ORDER AND JUDGMENT           *




Before BRORBY , PORFILIO , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

these appeals.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Raul Gomez, proceeding pro se, appeals from an order of the district court

that grants summary judgment to defendants on his claim under the Age

Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621-34, and enforces

a handwritten settlement and release with respect to his other claims. We have

jurisdiction under 28 U.S.C. § 1291.

      Mr. Gomez formerly worked for defendant AlliedSignal, Inc. After he was

denied a promotion, he filed suit alleging discrimination based on age, gender,

and national origin, district court No. 96-123. He was later terminated from

employment, and filed a second suit alleging retaliation, district court No. 97-348.

After a settlement conference, the parties executed a handwritten settlement and

release to dispose of all claims in both cases. Plaintiff later refused to sign the

formalized settlement agreement. The district court concluded that the

handwritten settlement and release was enforceable, and dismissed plaintiff’s

claims.

      In the appeal that followed, we rejected plaintiff’s arguments as untimely or

without merit.   See Gomez v. AlliedSignal, Inc. , No. 98-2110, 1999 WL 89040,

at **2 (10th Cir. Feb. 23, 1999) (order and judgment). However, we remanded

for the district court to determine whether the handwritten settlement and release

(which was not in the prior record on appeal) satisfied the requirements of the

Older Workers Benefits Protection Act (OWBPA), 29 U.S.C. § 626, which


                                          -2-
was necessary for it to constitute a valid waiver of plaintiff’s ADEA claim.

See id. at **2-**3.

       On remand, the district court adopted the proposed findings and

recommended disposition of the magistrate judge, holding that, in any event,

plaintiff’s ADEA claim was barred by his failure to exhaust administrative

remedies by filing this claim with the Equal Employment Opportunity

Commission before he filed suit. The district court therefore granted summary

judgment to defendants on plaintiff’s ADEA claim and enforced the settlement

and release against plaintiff’s other claims.

       “We review a grant of summary judgment de novo, applying the same legal

standard as the district court.”   Myers v. Oklahoma County Bd. of County

Comm’rs , 151 F.3d 1313, 1316 (10th Cir. 1998). Summary judgment is

appropriate “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to

a judgment as a matter of law.” Fed. R. Civ. P. 56(c).

       In this appeal, plaintiff argues that the handwritten settlement and release is

not valid and that his ADEA claim is not waived. We have reviewed appellant’s

brief, the district court’s order, and the record on appeal. We find no error, and

affirm for substantially the same reasons as those set forth in the magistrate


                                           -3-
judge’s proposed findings and recommended disposition, as adopted by the

district court’s October 5, 1999 amended order.

      As a final matter, AlliedSignal has moved to correct the district court

judgment in both cases, as the district court erroneously referred to the “American

with Disabilities Act” instead of the Age Discrimination in Employment Act.

R. Doc. 43 (No. 96-123); R. Doc. 30 (No. 97-348). The motion is granted. The

district court is directed to correct the clerical error in the judgment in both cases.

See Fed. R. App. P. 10(e).

      AFFIRMED. The mandate shall issue forthwith.



                                                      Entered for the Court



                                                      Wade Brorby
                                                      Circuit Judge




                                          -4-